UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 11-1136


In Re:   RAFAEL VALDERRAMA,

                 Petitioner.




                   On Petition for Writ of Mandamus.
             (1:07-cr-00200-NCT-3; 1:09-cv-00618-NCT-WWD)


Submitted:    July 19, 2011                  Decided:   August 11, 2011


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Rafael Valderrama, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Rafael Valderrama petitions for a writ of mandamus,

alleging the district court has unduly delayed acting on his 28

U.S.C.A. § 2255 (West Supp. 2011) motion.               He seeks an order

from this court directing the district court to act.            Our review

of the district court’s docket reveals that the district court

has recently resolved Valderrama’s § 2255 motion.             Accordingly,

because the district court has decided Valderrama’s case, we

deny the mandamus petition as moot.           We grant leave to proceed

in forma pauperis.       We dispense with oral argument because the

facts   and    legal   contentions   are   adequately   presented    in   the

materials     before   the   court   and   argument   would   not   aid   the

decisional process.

                                                           PETITION DENIED




                                      2